Citation Nr: 0419057	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-22 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

The veteran had active duty from December 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
schizophrenia.  In July 2002, the veteran provided testimony 
in a videoconference hearing before the undersigned.  A 
transcript of that hearing is in the claims file.

This case was previously before the Board twice.  In April 
2002 it was remanded for a requested hearing, and in October 
2002 it was remanded for further development.  Unfortunately, 
the requested development has not been completed to the 
extent required by the law and the case must be returned for 
further development.

The veteran is claiming the he has schizophrenia which was 
aggravated by his active service, and that records on file 
with the Social Security Administration (SSA) show his 
worsened condition immediately after service.  Records from 
SSA have been obtained and associated with the claims file 
showing treatment beginning in September 1974.  The veteran 
claims that records of his treatment from May 1973 through 
September 1974 were not included and are missing.  SSA was 
contacted and replied in March 2003 that it was unable to 
send the requested records because it was unable to locate 
the veteran's disability folder.  However, the letter also 
noted that the veteran's disability folder "may be in PSC7, 
but can't tell for sure."  

The Board is unable to determine from the above response 
whether there are in fact any missing records on file with 
SSA.  VA must make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
until it concludes that the records do not exist, or any such 
additional request would be futile.  38 C.F.R. § 3.159(c)(2) 
(2003).  Another request should therefore be made for these 
records and any response documented in the claims file.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and any representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  The VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Although 
the RO cited to the new regulations in the February 2004 
Supplemental Statement of the Case (SSOC), a full VCAA 
compliance letter has not been sent to the veteran.  
Specifically, the veteran has not been informed of which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  He has also not been specifically 
informed that he should submit any evidence in his possession 
which pertains to his claim.  See 38 C.F.R. § 3.159(b)(1).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decisions of the 
United States Court of Appeals for 
Veterans Claims, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
the Veterans Benefits Act of 2003, and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  He should be 
specifically informed that he should 
submit any evidence in his possession 
which pertains to his claim.

2.  The RO should again contact the 
Social Security Administration and 
request any medical records of the 
veteran in their possession dating from 
May 1973 to September 1974.  Any response 
must be documented in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




